ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-01-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 12 JANUARY 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 12 JANVIER 1989
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/ Honduras),
Order of 12 January 1989, I.C.J. Reports 1989, p.3

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 12 janvier 1989, C.IL.J. Recueil 1989, p. 3

 

Sales number 5 49
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1989

12 janvier 1989

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

Le président de la Chambre constituée par la Cour internationale de
Justice pour connaitre de l’affaire susmentionnée,

Vu l’article 48 du Statut de la Cour et les articles 18, paragraphe 3,
44 et 92 du Règlement de la Cour,

Vu le compromis conclu le 24 mai 1986 entre la République d’El Sal-
vador et la République du Honduras, visant 4 soumettre 4 une chambre de
la Cour un différend frontalier terrestre, insulaire et maritime entre les
deux Etats, et l'ordonnance du 8 mai 1987 par laquelle la Cour a décidé
d’accéder à la demande des Parties tendant à ce que soit constituée une
chambre spéciale de cinq juges pour connaître de l’affaire et a déclaré la
Chambre dûment constituée,

Vu l’ordonnance rendue par la Cour le 27 mai 1987, par laquelle elle a
fixé au 1% juin 1988 la date d’expiration du délai pour le dépôt par
chacune des Parties d’un mémoire, et l’ordonnance rendue par la Chambre
le 29 mai 1987, par laquelle elle a autorisé la présentation de contre-
mémoires et de répliques en la présente affaire, comme le prévoit le com-
promis, et fixé au 1° février 1989 la date d’expiration du délai pour le
dépôt par chacune des Parties d’un contre-mémoire et au 1° août 1989
la date d’expiration du délai pour le dépôt par chacune des Parties d’une
‘ réplique;

Considérant que les mémoires des deux Parties ont été dûment déposés
dans le délai fixé à cet effet;

1989
12 janvier
Rôle général
n°75
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 12 I 89) 4

Considérant que par un télégramme en date du 21 décembre 1988,
parvenu au Greffe le 23 décembre 1988, qui était signé par les ministres
des relations extérieures des deux Parties, celles-ci ont demandé con-
jointement, pour les raisons exposées dans ledit télégramme, le report au
10 février 1989 de la date d’expiration du délai pour le dépôt des contre-
mémoires et le report au 15 décembre 1989 de la date d’expiration du délai
pour le dépôt des répliques,

Reporte au 10 février 1989 la date d’expiration du délai pour le dépôt
par chacune des Parties d’un contre-mémoire et au 15 décembre 1989 la
date d’expiration du délai pour le dépôt par chacune des Parties d’une
réplique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le douze janvier mil neuf cent quatre-vingt-neuf, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement d'El Salvador et au
Gouvernement du Honduras.

Le président de la Chambre,
(Signé) José SETTE-CAMARA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
